 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   FERNANDO SAMANIEGO,                                No. 2:19-cv-02606-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   CA. DEPT. of CORRECTIONS AND
     REHABILITATION (“CDCR”), et al,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 16, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed January 16, 2020, are adopted in full;
                                                       1
 1          2. Defendants CDCR and CSP-SAC are dismissed with prejudice;

 2          3. Plaintiff’s claims against Defendants Secretary Ralph Diaz and Acting Warden Jeff

 3   Lynch in their official capacities are dismissed with prejudice; and

 4          4. Plaintiff’s due process claims are dismissed without prejudice.

 5   Dated: March 6, 2020

 6

 7

 8

 9                                         Troy L. Nunley
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
